     Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 KNIGHT FIRST AMENDMENT                       )
 INSTITUTE AT COLUMBIA                        )
 UNIVERSITY, et al.                           )
                                              )
        Plaintiffs,                           )   Civil Action No.
                                              )   18-1129 (EGS)
                v.                            )
                                              )
 DEPARTMENT OF DEFENSE, et al.                )
                                              )
        Defendants.                           )


    PLAINTIFFS’ MOTION FOR A PROCESSING SCHEDULE OR, IN THE
               ALTERNATIVE, A STATUS CONFERENCE

       Plaintiffs Knight First Amendment Institute at Columbia University, American

Civil Liberties Union, and American Civil Liberties Union Foundation (collectively,

“Plaintiffs”) respectfully request that the Court issue an order imposing processing and

production (“processing”) schedules on Defendants Central Intelligence Agency (“CIA”)

and Department of Homeland Security (“DHS”). In the alternative, Plaintiffs respectfully

request a status conference at the Court’s earliest convenience to resolve issues related to

the processing of responsive records by the CIA and DHS.

       Plaintiffs filed this lawsuit to enforce three Freedom of Information Act (“FOIA”)

requests, which relate to a far-reaching system of government censorship known as

“prepublication review.” Collectively, the requests were sent to twenty-three Defendant

agencies and agency components, including the CIA and DHS. This motion relates only to

Requests 1 and 2, which were submitted more than twenty-four and seventeen months ago,

respectively.
     Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 2 of 14



       More than one year has passed since Plaintiffs filed this lawsuit. During that time,

Plaintiffs have negotiated in good faith with all Defendants to reach agreement on

reasonable schedules for processing. Plaintiffs have reached an impasse, however, with the

CIA and DHS, which have repeatedly delayed providing, or else refused to provide,

Plaintiffs with basic information regarding records responsive to the requests, and which

have proposed unreasonably long schedules for processing. Given that Plaintiffs have been

waiting for responsive records from the CIA and DHS for more than twenty-four months

and seventeen months, respectively, and in light of the clear public interest in obtaining the

release of these records, Plaintiffs respectfully request that the Court issue an order

requiring the CIA to complete the processing of responsive records by July 16, 2019, and

requiring DHS to complete the processing of responsive records by June 25, 2019.

       Pursuant to Local Rule 7(m), counsel for Plaintiffs notified counsel for Defendants

of the intended filing of this motion. Counsel for Defendants responded that they oppose

the relief requested in this motion and will file an opposition brief within the time frame

provided under the Local Rules.

                                        Background

       This lawsuit involves three separate FOIA requests, each of which seeks records

pertaining to a system of government censorship known as “prepublication review.” Under

this system, millions of current and former intelligence-agency employees and military

personnel are prohibited from writing or speaking publicly about their government service

without first obtaining the government’s approval. In recent years, agency prepublication

review processes have grown increasingly far-reaching and burdensome, resulting in

escalating public and congressional concern. Despite this concern, much about these

processes remains unknown. Plaintiffs submitted the FOIA requests to illuminate agency
                                              2
     Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 3 of 14



prepublication review processes and their impacts on free-speech rights and government

transparency and accountability.

       On May 9, 2017, Plaintiffs submitted Request 1—which seeks records related to

the prepublication review of writings submitted by twenty-two former national-security

officials—to ten Defendant agencies and agency components, including the CIA. On

December 13, 2017, Plaintiffs submitted Request 2—which seeks several categories of

records related to prepublication review—to twenty Defendant agencies and agency

components, including the CIA and DHS.1 (On March 27, 2018, Plaintiffs filed Request 3,

which is not at issue in this motion.) On May 11, 2018, Plaintiffs filed suit to ensure the

timely release of the requested records.

       The CIA’s and DHS’s proposed processing schedules are unreasonable.

       In the twelve months since they filed this suit, Plaintiffs have attempted in good

faith to negotiate reasonable processing schedules with Defendants. Plaintiffs have

succeeded in doing so with all Defendant agencies but the CIA and DHS, which have

repeatedly delayed providing, or refused to provide, basic information regarding

responsive records, and which have proposed unreasonably protracted schedules for the

processing of records. In addition to not complying with the FOIA, the approach taken by




1
  Item 1 of Request 2 seeks nondisclosure agreements or other agreements imposing
prepublication review obligations on current or former government employees. Item 2
seeks documents related to administrative appeals filed from prepublication review
determinations. Item 3 seeks documents related to sanctions imposed for non-compliance
with prepublication review obligations. Item 4, submitted only to the CIA, seeks documents
related to any investigation by the CIA or CIA Office of Inspector General into its
Prepublication Review Board. And Items 5 and 6, submitted only to DHS, seek documents
related to proposed and approved prepublication review directives, instructions, policies,
or guidance. (Items 7 and 8, submitted only to the Office of the Director of National
Intelligence, are not at issue here.)

                                            3
     Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 4 of 14



the CIA and DHS contravenes the Court’s order more than seven months ago directing the

parties to file by November 30, 2018 a joint proposed scheduling order including the

“anticipated number of documents responsive to plaintiffs’ FOIA request” and the

“anticipated date(s) for release of documents responsive to plaintiffs’ FOIA request.”

Minute Order (Oct. 2, 2018).

       1. CIA

       The CIA received Requests 1 and 2 on May 10, 2017 and December 18, 2017,

respectively. According to counsel for the CIA, the agency began processing the requests

upon receipt. Yet, as described below, the CIA failed to provide any responsive records in

the months before Plaintiffs filed suit; refused to provide any information about the number

of responsive documents for nearly a year after it received Request 2; failed to provide any

production dates until February 14, 2019; and now proposes to complete its review of

approximately 1,746 remaining responsive records in December 2019—nineteen months

after Plaintiffs filed this lawsuit, and more than two years after the CIA received the last

request. This is unreasonable, especially because Plaintiffs have twice agreed to allow the

CIA to limit its searches or else narrow the scope of records that must be processed.

               a. Plaintiffs’ good faith attempts to minimize the burden of processing

       First, on August 31, 2018, Plaintiffs agreed to the CIA’s request to limit its searches

for Request 1—which sought documents related to the prepublication review of all

publications by certain former national-security officials—to the short list of publications

enumerated in the request.

       Second, on May 1, 2019, Plaintiffs stated that they were prepared to consent to the

CIA excluding certain draft documents responsive to Requests 1 and 2, namely manuscripts



                                             4
     Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 5 of 14



submitted by agency and/or former agency employees for prepublication review. The CIA

first proposed this exclusion in early March 2019. Plaintiffs promptly agreed to consider

the proposal, and asked for two relevant pieces of information to enable their consideration:

the number of responsive records or pages that this would exclude, and a revised processing

schedule reflecting the exclusion. The CIA did not provide this information. Plaintiffs

followed up at least twice, again to no avail. Finally, in early May 2019, Plaintiffs stated

that they were prepared to consent to this limitation in order to expedite the CIA’s

processing. On May 21, 2019, counsel for the CIA informed counsel for Plaintiffs that

exclusion of the draft manuscripts “will not change the processing schedule in any

significant way” because the agency intended to withhold the manuscripts in full.

               b. Estimated number of responsive records and proposed processing
                  schedule

       Notwithstanding Plaintiffs’ efforts, it took a year from the submission of the last

request, more than seven months from the filing of this lawsuit, and more than two months

from the Court’s Minute Order directing the parties to submit a joint proposed scheduling

order, for the CIA to provide Plaintiffs with a rough estimate of the number of responsive

records.

       On September 27, 2018, Plaintiffs requested, by telephone call with counsel for the

CIA, that the CIA provide the approximate number of responsive records and a proposed

processing schedule. As noted above, on October 2, 2018, this Court entered a Minute

Order directing the parties to submit a joint proposed scheduling order including that

information. For more than two months after this Court’s Minute Order, Plaintiffs followed

up with the CIA, seeking that information.




                                             5
     Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 6 of 14



       On December 15, 2018, counsel for the CIA finally provided some (albeit

incomplete) responsive information: The CIA had identified “approximately 1800

potentially responsive records” for Request 1, and “70 or so potentially responsive

documents” for Request 2. The CIA also proposed “beginning production in ‘the first

quarter of 2019’” with “at least ‘3 to 4 rolling productions.’” On multiple occasions

thereafter, Plaintiffs requested that the CIA provide a processing schedule for those

records, and the number of actually responsive pages that the CIA had identified.

       Three months later, on February 14, 2019, counsel for the CIA provided a brief

update, stating that the CIA proposed rolling productions on March 1, 2019, April 30, 2019,

June 28, 2019, September 30, 2019, and December 19, 2019. Counsel added, however, that

“whether the CIA is able to meet this goal will depend on a variety of factors.”

               c. Estimated number of responsive pages

       Plaintiffs first asked the CIA to provide the number of actually responsive pages on

December 19, 2018. Plaintiffs followed up on this request at least two times, without

response. Finally, on March 1, 2019, counsel for the CIA stated that the “CIA will provide

page number information either later today or on Monday.” The CIA failed, however, to

follow through on this commitment. On May 14, 2019, after repeated follow-ups by

Plaintiffs, counsel for the CIA indicated that the CIA “[did not] have the bandwidth to

provide a page count at this time.”

       The CIA claims that providing a page count will take a lot of time, but Plaintiffs

have repeatedly clarified that they seek merely a rough estimate of the anticipated total

number of responsive pages—an estimate that other Defendant agencies have been able




                                             6
     Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 7 of 14



and willing to provide.2 As Plaintiffs have explained to the CIA, they require this

information in order to meaningfully evaluate the CIA’s lengthy proposed processing

schedule.

               d. Where things stand

       To date, Plaintiffs have received just two interim productions from the CIA for

Request 1—dated March 4, 2019 and April 30, 2019—reflecting review of only 124

documents. Plaintiffs have not received any productions from the CIA for Request 2.

       On May 7, 2019, counsel for the CIA informed Plaintiffs that the CIA would

“commit to producing at least 1/3 of all non-exempt responsive materials by [June 28]”

and “commit to producing at least half of all non-exempt responsive material by

[September 30],” but “the agency is unable to propose a faster timeline at this time given

staffing restraints.” On May 14, 2019, counsel for the CIA clarified that under this

proposal, the CIA would complete its processing and production of responsive records in

December.

       2. DHS

       DHS received Request 1 on December 18, 2017. Yet, as described below, DHS

failed to produce any responsive records in the months before Plaintiffs filed suit; failed to

produce a single responsive record in the twelve months since; failed to conduct a search

for responsive records before April 1, 2019; failed to provide any information about the


2 By email dated April 1, 2019, counsel for the CIA advised that providing Plaintiffs a page
count would “substantially slow down” processing, in part because some records are in
hard copy. However, as Plaintiffs explained by response dated May 1, 2019, Plaintiffs had
requested only an estimate of the total number of responsive pages: “[The] CIA need not
manually count every single hard-copy page. It could, for example, stack all of the hard
copy pages and measure their height in inches, while taking into account whether most of
the pages are one- or two-sided.”

                                              7
     Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 8 of 14



number of responsive records until May 3, 2019; and now proposes a processing schedule

according to which DHS would complete processing of approximately 1,482 potentially

responsive pages of records in October 2019—more than twenty-one months after DHS

received Request 2, and more than sixteen months after Plaintiffs filed suit. As with the

CIA, this is unreasonable, particularly given Plaintiffs’ agreement to allow the agency to

limit its searches.

                a. Plaintiffs’ good faith attempts to minimize the burden of processing

        On December 21, 2017, Plaintiffs agreed with respect to Item 1 of Request 2—

which sought agreements that impose prepublication review obligations on agency

employees and/or former agency employees—that DHS should prioritize templates and

standard forms of the agreements. Plaintiffs further agreed with respect to Items 2 and 3 of

the same request—which sought documents related to administrative appeals from

prepublication review determinations and documents related to sanctions imposed for non-

compliance—that DHS should limit searches, for the time being, to the last year, subject

to Plaintiffs’ right to ask for records from additional years if those searches did not yield a

representative sample of the records sought.

                b. Estimated number of responsive pages and proposed processing
                   schedule

        Notwithstanding Plaintiffs’ efforts, it took more than sixteen months from the

submission of Request 2, more than eleven months from the filing of this lawsuit, and more

than seven months from the Court’s Minute Order directing the parties to file a joint

proposed scheduling order, for DHS to provide Plaintiffs with a rough estimate of the

number of responsive records.




                                               8
     Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 9 of 14



       On September 27, 2018, Plaintiffs requested, by telephone call with counsel for

DHS, that DHS provide an approximate number of responsive records and a proposed

processing schedule. As noted above, on October 2, 2018, this Court entered a Minute

Order directing the parties to submit a joint proposed scheduling order including that

information. For seven months after this Court’s Minute Order, Plaintiffs repeatedly

followed up with DHS, seeking that information.

       On February 21, 2019—more than fourteen months after Plaintiffs submitted

Request 2, nine months after the filing of the complaint, and four months after the Court’s

Minute Order directing the parties to file a joint proposed scheduling order—counsel for

DHS revealed for the first time to Plaintiffs that the agency had not yet initiated a search

for responsive records.

       Finally, in the parties’ Joint Status Report filed April 1, 2019, ECF No. 31, DHS

committed to providing Plaintiffs with “the number of actually responsive pages and a

schedule for producing those pages by April 30, 2019.” On May 3, 2019, counsel for DHS

informed Plaintiffs that DHS had identified “1,482 potentially-responsive records” and that

the agency intended to process these records at a rate of “250 pages/month,” with an initial

interim production by June 7, 2019. That same day, Plaintiffs again requested, per DHS’s

agreement, the number of actually responsive pages as well as a proposed processing and

production schedule. On May 7, 2019, counsel for DHS issued a correction that DHS in

fact identified “1,482 potentially responsive pages,” not records.

               c. Where things stand

       To date, Plaintiffs have not received any records from DHS in response to

Request 2.



                                             9
    Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 10 of 14



        On May 7, 2019, Plaintiffs requested that DHS complete processing of all

responsive records within two months, given the length of time that had already elapsed

since Plaintiffs submitted Request 2. In the parties’ Joint Status Report filed May 17, 2019,

ECF No. 32, counsel for DHS proposed for the first time a processing schedule for

responsive records, offering interim productions on June 7, 2019, July 8, 2019, August 5,

2019, September 3, 2019, and October 1, 2019.

               Plaintiffs’ proposed processing schedules are reasonable.

        Given that Request 1 and Request 2 have been pending for more than twenty-four

months and seventeen months, respectively—and that this litigation has been ongoing for

more than twelve months—Plaintiffs believe that it is reasonable for the CIA to complete

processing by July 16, 2019, and for DHS to complete processing by June 25, 2019.

        1. CIA

        Plaintiffs propose that the CIA process all remaining responsive records by July 16,

2019. Plaintiffs believe that this date is reasonable because it comes nineteen months after

Plaintiffs submitted Request 2, and gives CIA two months from the date of this filing. In

the interest of facilitating processing, Plaintiffs consent to the exclusion of draft

manuscripts from processing, which will likely substantially reduce the number of pages

to be processed. 3

        To date, Plaintiffs do not know how many actually or potentially responsive pages

were identified in the CIA’s searches. While Plaintiffs have been informed that the CIA



3 For example, Defendant NSA identified a total of nearly 4,500 pages of responsive
records, but fewer than 600 pages of responsive records excluding draft manuscripts. As a
result, NSA agreed to substantially shorten its proposed processing schedule in exchange
for Plaintiffs’ consent to exclude draft manuscripts.

                                             10
    Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 11 of 14



has identified approximately 1,870 responsive records in total for both requests, the CIA

refuses to provide even a rough estimate of the number of pages contained in those records.

Plaintiffs therefore cannot determine with certainty how many pages per month the CIA

would have to process in order to complete processing of responsive records by July 16,

2019.

        However, counsel for the CIA stated on December 15, 2018 that the “CIA began

processing Request 1 and Request 2 upon receipt”—that is, on May 10, 2017 and

December 18, 2017. Had the CIA completed its searches and processed responsive records

in a timely manner, the CIA would almost certainly have completed production by now.

        2. DHS

        Plaintiffs propose that DHS process all responsive records by June 25, 2019.

Plaintiffs believe that this date is reasonable because it comes over eighteen months after

Plaintiffs submitted Request 2, and two months after April 30, 2019, the date by which

DHS had agreed, after several months’ delay, to complete its searches and provide

Plaintiffs with the number of actually responsive pages and a schedule for processing. DHS

has nevertheless failed to provide Plaintiffs with the number of actually responsive pages.

It has informed Plaintiffs only that it has identified 1,482 potentially responsive pages.

        An order that DHS process all non-exempt information by June 25, 2019 would be

consistent with processing rates imposed on DHS in recent cases. See, e.g., Memo

Endorsement, Nat’l Immigration Project of the Nat’l Lawyers Guild v. Dep’t of Homeland

Sec., No. 18-cv-00659 (S.D.N.Y. Apr. 6, 2018), ECF No. 55 (ordering DHS to process

1,500 pages per month); EPIC v. DHS, 218 F. Supp. 3d 27, 37 (2016) (noting that the court

ordered DHS to process at least 2,000 pages per month). Moreover, DHS confirmed receipt

of Request 1 on December 18, 2017, and the parties negotiated and narrowed the scope of
                                             11
    Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 12 of 14



the request by December 21, 2017. Had DHS completed its searches and processed

responsive records in a timely manner, the agency would, like the CIA, almost certainly

have completed production.

                                            ***

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant this

motion for a processing schedule or, in the alternative, a status conference to resolve this

continuing impasse regarding the processing and production of responsive records by the

CIA and DHS.



Dated: May 21, 2019                   Respectfully submitted,


                                                /s/ Jameel Jaffer
                                               Jameel Jaffer (D.C. Bar No. MI0067)
                                               Alex Abdo (admitted pro hac vice)
                                               Knight First Amendment Institute
                                               at Columbia University
                                               475 Riverside Drive, Suite 302
                                               New York, NY 10115
                                               T: 646.745.8500
                                               jameel.jaffer@knightcolumbia.org
                                               alex.abdo@knightcolumbia.org

                                               Brett Max Kaufman
                                               American Civil Liberties Union
                                               125 Broad Street—18th Floor
                                               New York, NY 10004
                                               T: 212.549.2500
                                               F: 212.549.2654
                                               bkaufman@aclu.org

                                               Arthur B. Spitzer (D.C. Bar No. 235960)
                                               American Civil Liberties Union
                                                of the Nation’s Capital
                                               4301 Pennsylvania Avenue, NW,
                                               Suite 434
                                               Washington, D.C. 20008

                                            12
Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 13 of 14



                                T: 202.457.0800
                                F: 202.457.0805
                                artspitzer@aclu-nca.org

                                Counsel for Plaintiffs




                              13
    Case 1:18-cv-01129-EGS Document 34 Filed 05/21/19 Page 14 of 14



                           CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served to all counsel

of record via the Court’s CM/ECF system on this 21st day of May, 2019.




                                             /s/ Jameel Jaffer

                                            JAMEEL JAFFER




                                          14
